Mr. JUSTICE STENGEL, specially concurring: I agree with the majority that appellant’s petition for return of his books and records should be denied. However, I disagree that the cost of supplying copies to the owner should be borne by the State. No authority is cited in support of this conclusion. Although retention of appellant’s record is for the benefit of the State, we cannot ignore the fact that copies would be of benefit only to defendant. In the case of material in the State’s possession which must be disclosed, Supreme Court Rule 412 (Ill. Rev. Stat., ch. 110A, § 412(e)) provides: "(e) The State may perform these obligations * * * by: (i) notifying defense counsel that material * * * may be inspected, obtained, tested, copied, or photographed . * * *; and (ii) making available to defense counsel * w * suitable facilities or other arrangements for inspection, testing, copying, and photographing of such material and information.” The Committee Comments explain Rule 412(e) as follows: "The State need not send copies to defense counsel * * *. It must, however, * * * permit — and provide suitable facilities or other arrangements for — inspection, testing, copying and photographing the material or information.” Ill. Ann. Stat. ch. 110A, § 412, at 172 (Smith-Hurd 1975 Supp.). I believe the State should have no greater burden imposed upon it in the case before us than is required under Rule 412. Considering the voluminous quantity of material involved here, it is obvious that charging the County with the cost of furnishing copies to defendant could work a severe hardship on the County treasury and, furthermore, would invite abuse. I would require defendant to bear the cost of copying the material he needs.